                                            Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       JACOB S. SILVERMAN,
                                                                                        Case No. 18-07620 BLF (PR)
                                  12
                                                       Plaintiff,
                                                                                        ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                  13
                                                 v.                                     SUMMARY JUDGMENT

                                  14       NAPA STATE HOSPITAL, et al.,
                                  15                  Defendants.
                                  16                                                    (Docket No. 25)

                                  17

                                  18
                                              Plaintiff, a California inmate, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19
                                       1983, against the Napa State Hospital, also referred to as the California Department of
                                  20
                                       State Hospitals – Napa (“DSH-Napa”), for unsanitary conditions. Dkt. No. 8. After
                                  21
                                       several dismissals with leave to amend, Plaintiff filed an amendment naming two
                                  22
                                       individuals as defendants: Supervisors Erin Sherman1 and Ken Maifeld.2 Dkt. No. 12.
                                  23

                                  24   1
                                         When Plaintiff failed to provide an address where Defendant Sherman could be served,
                                  25   the Court dismissed the claims against this defendant under Rule 4(m) of the Federal Rules
                                       of Civil Procedure and terminated him from the action. Dkt. No. 26.
                                  26   2
                                         Plaintiff identified this Defendant as Ken “Maiseld,” Dkt. No. 12, but Defendant’s
                                  27   responsive filings indicate that the correct spelling of his name is “Maifeld.” See Dkt. Nos.
                                       18, 21, 25.
                                  28
                                             Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 2 of 8




                                   1   Defendant Maifeld has filed a motion for summary judgement on the ground that the
                                   2   undisputed material facts establish he did not act with deliberate indifference towards
                                   3   Plaintiff.3 Dkt. No. 25. Plaintiff was given an opportunity and ample time to file an
                                   4   opposition, but has had no further communication with the Court since filing the
                                   5   amendment in November 2019. Dkt. No. 12. Defendant filed notice of Plaintiff’s failure
                                   6   to file an opposition in the time provided, asserting it should be deemed consent to the
                                   7   motion. Dkt. No. 27.
                                   8            For the reasons discussed below, Defendant’s motion for summary judgment is
                                   9   GRANTED.
                                  10

                                  11                                           DISCUSSION
                                  12   I.       Statement of Facts4
Northern District of California
 United States District Court




                                  13            This action is based on Plaintiff’s allegations regarding unsanitary conditions he
                                  14   experienced while at DSH-Napa from August 7 through 28, 2018. Dkt. No. 8 at 1. It
                                  15   appears that he was involuntarily committed as a patient to DSH-Napa during that time.
                                  16   According to Plaintiff’s allegations in the amended complaint, there was urine and/or fecal
                                  17   matter on the bathroom toilets, floors, and showers which were cleaned only once a
                                  18   morning on the weekdays. Id. He claims he was not provided proper disinfectants to clean
                                  19   the bathrooms himself. Id. at 1-2. Plaintiff claims that these “gross conditions” meant that
                                  20   germs were being transferred throughout the hospital, as patients were touching telephones
                                  21   and chairs in common areas. Id. at 2. Plaintiff seeks damages and injunctive relief. Id. at
                                  22   3. Defendant Ken Maifeld was named as one of the supervisors who is liable for these
                                  23   unsanitary conditions. Dkt. No. 12 at 1. Based on Plaintiff’s allegations, the Court
                                  24   liberally construed the complaint as stating a cognizable claim against Defendants for
                                  25
                                       3
                                  26    In support of the motion, Defendant submits the declaration of Defendant Ken Maifeld
                                       accompanied by supporting exhibits. Dkt. No. 25-2.
                                  27   4
                                           Because no opposition has been filed, the Court accepts Defendant’s statement of facts.
                                  28                                                   2
                                          Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 3 of 8




                                   1   unsanitary conditions at DSH-Napa. Dkt. No. 13 at 3.
                                   2          Defendant Maifeld is employed at DSH-Napa as a Unit Supervisor. In August
                                   3   2018, he was a Senior Psychiatric Technician and was the morning shift lead for Unit Q9
                                   4   where Plaintiff was housed at the time. Defendant’s responsibilities as morning shift lead
                                   5   included supervising patient behavioral and nursing care, facilitating daily patient
                                   6   activities, and working to maintain the safety and security of the hospital environment.
                                   7   Maifeld Decl. ¶ 1, Dkt. No. 25-2 at 1-3.
                                   8          Unit Q9 holds fifty patients, with approximately twenty-five patients in hallway B
                                   9   and twenty-five patients in hallway D. Maifeld Decl. ¶ 3. Two bathrooms are available
                                  10   for all Q9 patients to use, with three/four toilet stalls and two/three showers in each
                                  11   bathroom. Id. A housekeeping staff member cleans the Unit Q9 bathrooms every
                                  12   morning. Id. ¶ 4. When doing rounds, staff check the bathrooms for cleanliness and safety
Northern District of California
 United States District Court




                                  13   hazards. Id. If the bathroom needs attending, the staff will clean it at this time. Id.
                                  14   Patients can also report to staff at any time when the bathroom needs to be cleaned. Id.
                                  15          The “Q9 Daily Logs” are initialed by staff every hour to show that door checks and
                                  16   environmental rounds, including an inspection of the bathrooms, are performed. Id. ¶ 5.
                                  17   The Q9 Daily Logs show that from August 7 through August 28, 2018, nursing staff
                                  18   conducted door checks and environmental rounds in Unit Q9 every hour. Id.; Dkt. No. 25-
                                  19   2 at 5-26 (Exh. 1). The unit logs also show that no nursing staff reported any
                                  20   environmental or health hazards in the bathrooms of Unit Q9 during the time that Plaintiff
                                  21   was housed in the unit. Id.
                                  22          Defendant Maifeld worked in Unit Q9 on August 10, 11, 15, 16, 19, 20, 21, 22, 23,
                                  23   26, 27, and 28, 2018. Maifeld Decl. ¶ 6. On those dates, he performed morning hourly
                                  24   door checks and environmental rounds in Unit Q9, initialing the Q9 Daily Logs after
                                  25   completing the hourly rounds. Id. During those dates, Defendant Maifeld did not observe
                                  26   any of the Q9 bathrooms to be in a prolonged dirty condition, nor was he informed by
                                  27   anyone that the Q9 bathrooms were dirty or unsanitary. Id. ¶ 8.
                                  28                                                  3
                                             Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 4 of 8




                                   1           Furthermore, the Department of State Hospitals does not allow patients at DSH-
                                   2   Napa to be in possession of cleaning chemicals, including ammonia. Maifeld Decl. ¶ 9.
                                   3   This prohibition is listed on the DSH Statewide Property Contraband List, which was in
                                   4   effect during August 2018, when Plaintiff was a patient at DSH-Napa. Id.; Dkt. No. 25-2
                                   5   at 28 (Exh. 2). Even if Plaintiff had made a request for cleaning products as he claims, the
                                   6   DSH-Napa policy would have prohibited Plaintiff from having them in his possession.
                                   7   Maifeld Decl. ¶ 10.
                                   8   II.     Summary Judgment
                                   9           Summary judgment is proper where the pleadings, discovery and affidavits show
                                  10   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  11   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  12   “against a party who fails to make a showing sufficient to establish the existence of an
Northern District of California
 United States District Court




                                  13   element essential to that party’s case, and on which that party will bear the burden of proof
                                  14   at trial . . . since a complete failure of proof concerning an essential element of the
                                  15   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  16   Catrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  17   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  18   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  19   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                  20           Generally, the moving party bears the initial burden of identifying those portions of
                                  21   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  22   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  23   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  24   than for the moving party. But on an issue for which the opposing party will have the
                                  25   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  26   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  27   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  28                                                  4
                                          Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 5 of 8




                                   1   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                   2          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                   3   his own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                   4   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                   5   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                   6   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                   7          The Court’s function on a summary judgment motion is not to make credibility
                                   8   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                   9   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  10   The evidence presented and the inferences to be drawn from the facts must be viewed in a
                                  11   light most favorable to the nonmoving party. See id. at 631. The nonmoving party has the
                                  12   burden of identifying with reasonable particularity the evidence that precludes summary
Northern District of California
 United States District Court




                                  13   judgment. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996). If the nonmoving party
                                  14   fails to do so, the district court may properly grant summary judgment in favor of the
                                  15   moving party. See id.
                                  16          A.     Unsanitary Conditions
                                  17          “Persons who have been involuntarily committed are entitled to more considerate
                                  18   treatment and conditions of confinement than criminals whose conditions of confinement
                                  19   are designed to punish.” Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982). Under the
                                  20   Due Process Clause of the Fourteenth Amendment, civilly-committed persons retain
                                  21   substantive liberty interests, which include at least the right to basic necessities such as
                                  22   adequate food, shelter, clothing and medical care; safe conditions of confinement; and
                                  23   freedom from unnecessary bodily restraint. Id. at 315-16.
                                  24          Liability may be imposed on an individual defendant under 42 U.S.C. § 1983 if the
                                  25   plaintiff can show that the defendant’s actions both actually and proximately caused the
                                  26   deprivation of a federally protected right. Lemire v. Cal. Dept. of Corrections &
                                  27   Rehabilitation, 726 F.3d 1062, 1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634
                                  28                                                  5
                                           Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 6 of 8




                                   1   (9th Cir. 1988). A person deprives another of a constitutional right within the meaning of
                                   2   section 1983 if he does an affirmative act, participates in another's affirmative act or omits
                                   3   to perform an act which he is legally required to do, that causes the deprivation of which
                                   4   the plaintiff complains. See Leer, 844 F.2d at 633; see, e.g., Robins v. Meecham, 60 F.3d
                                   5   1436, 1442 (9th Cir. 1995) (prison official's failure to intervene to prevent 8th Amendment
                                   6   violation may be basis for liability).
                                   7          Defendant asserts that based on the undisputed evidence, Plaintiff cannot establish
                                   8   that Defendant Maifeld caused him to suffer the deprivation of a federal protected right
                                   9   because he cannot show that the Unit Q9 bathrooms were in inhumane conditions. Dkt.
                                  10   No. 25 at 6-7. Plaintiff has filed no opposition in response. However, his amended
                                  11   complaint is verified and therefore may be treated as an opposing affidavit.5 Dkt. No. 8 at
                                  12   3; Dkt. No. 12 at 2.
Northern District of California
 United States District Court




                                  13          Viewing the evidence in the light most favorable to Plaintiff, the Court finds that
                                  14   there is no genuine dispute as to any material fact relating to Plaintiff’s claim of unsanitary
                                  15   conditions against Defendant Maifeld. Plaintiff claims that the bathrooms and showers at
                                  16   DSH-Napa were unsanitary during the 21 days of his commitment in August 2018. It is
                                  17   undisputed that he was housed in Unit Q9. Defendant Maifeld attests that he was working
                                  18   in Unit Q9 on 12 of the relevant days, and that he did not observe, nor was he informed by
                                  19   others, that any of the Q9 bathrooms were dirty or unsanitary. See supra at 3-4. Even if it
                                  20   were true that the bathrooms were dirty on the days that Defendant Maifeld was not
                                  21   working in Unit Q9 as Plaintiff alleges, there is no evidence that Defendant Maifeld both
                                  22

                                  23   5
                                        A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is
                                  24   based on personal knowledge and sets forth specific facts admissible in evidence. See
                                       Schroeder v. McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating plaintiff's
                                  25   verified complaint as opposing affidavit where, even though verification not in conformity
                                       with 28 U.S.C. § 1746, plaintiff stated under penalty of perjury that contents were true and
                                  26   correct, and allegations were not based purely on his belief but on his personal
                                       knowledge); see also Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996), amended,
                                  27   135 F.3d 1318 (9th Cir. 1998) (treating allegations in prisoner's verified amended
                                       complaint as opposing affidavit).
                                  28                                                  6
                                          Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 7 of 8




                                   1   actually and proximately caused those conditions. Contrary to Plaintiff’s claim, the
                                   2   undisputed evidence submitted by Defendant Maifeld shows that rounds of Unit Q9 were
                                   3   conducted every hour, and that no nursing staff reported any environmental or health
                                   4   hazards in the bathrooms of Q9 during the relevant time period as indicated by the Daily
                                   5   Logs. See supra at 3. Defendant Maifeld attests that the Q9 bathrooms can get dirty and
                                   6   require cleaning multiple times a day, and that whenever the bathrooms are dirty, the
                                   7   nursing staff or housekeeper would clean them. Maifeld Decl. ¶ 8. He also attests that he
                                   8   was not aware of Plaintiff making any complaints regarding the condition of the
                                   9   bathrooms. Id. Defendant states that had he been so informed, he would have taken steps
                                  10   to ensure that the bathrooms were promptly cleaned. Id. ¶ 8. Lastly, the undisputed
                                  11   evidence shows that any failure to provide Plaintiff with cleaning products was a result of
                                  12   the DSH-Napa policy prohibiting patients from possessing harmful chemicals and does not
Northern District of California
 United States District Court




                                  13   amount to the denial of basic necessities. Accordingly, the undisputed evidence shows that
                                  14   the bathrooms were not in an unsanitary condition during the time alleged by Plaintiff, and
                                  15   that Defendant Maifeld was not aware of any inhumane conditions and failed to act. See
                                  16   Leer, 844 F.2d at 633. Therefore, Defendant has met his initial burden of demonstrating
                                  17   the absence of a genuine issue of material fact with respect to the Fourteenth Amendment
                                  18   claim against him. See Celotex Corp., 477 U.S. at 323.
                                  19          The burden then shifts to Plaintiff to designate specific facts showing that there is a
                                  20   genuine issue for trial. Id. at 324. He must do so by going “beyond the pleadings and by
                                  21   [his] own affidavits, or by the ‘depositions, answers to interrogatories, and admission on
                                  22   file.” Id. Plaintiff has failed to do so, having filed no opposition to Defendant’s motion.
                                  23   Furthermore, Plaintiff makes no specific allegation in the amended complaint or
                                  24   amendment that Defendant Maifeld had personal knowledge of the dirty conditions to
                                  25   indicate that there exists a genuine issue of material fact. Dkt. Nos. 8, 12.
                                  26          Based on the evidence presented, Defendant has shown that there is no genuine
                                  27   issue of material fact with respect to Plaintiff’s claim of inhumane conditions at DSH-
                                  28                                                  7
                                           Case 5:18-cv-07620-BLF Document 29 Filed 06/14/21 Page 8 of 8




                                   1   Napa. See Celotex Corp., 477 U.S. at 323. Plaintiff filed no opposition and therefore has
                                   2   failed to point to specific facts showing that there is a genuine issue for trial, id. at 324, or
                                   3   identify with reasonable particularity the evidence that precludes summary judgment,
                                   4   Keenan, 91 F.3d at 1279. Accordingly, Defendant Maifeld is entitled to judgment as a
                                   5   matter of law on the claim against him. Id.; Celotex Corp., 477 U.S. at 323.
                                   6

                                   7                                               CONCLUSION
                                   8            For the reasons stated above, Defendant Ken Maifeld’s motion for summary
                                   9   judgment is GRANTED. Dkt. No. 25. The Fourteenth Amendment claim against him is
                                  10   DISMISSED with prejudice.
                                  11            This order terminates Docket No. 25.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __June 14, 2021_______                       ________________________
                                                                                           BETH LABSON FREEMAN
                                  14
                                                                                           United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting MSJ
                                  25   PRO-SE\BLF\CR.18\07620Silverman_grant-MSJ

                                  26

                                  27

                                  28                                                   8
